DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0354620 to Baek et al (Baek).
Regarding claim 1, Baek discloses an aerial vehicle comprising: 
a main body (210, fig. 2; [53]-55]); 
a plurality of arms (231, 232, fig. 2; [53]-55]) connected to and extending radially outward from the main body (fig. 2), wherein each arm of the plurality of arms comprises: a rotor ([46], [56]-[57]) connected to an associated arm (fig. 2; [46], [56]-[57]; quad rotor system with four arms), wherein each arm is configured to move between a contracted state and an extended state (fig. 2; [46], [53]-[57]; folding arms), and wherein moving each arm between the contracted state and the extended state displaces the associated rotor radially outward from the main body (figs. 1-2; [50]-[57]).

Regarding claim 2, Baek discloses the aerial vehicle of claim 1, wherein each of the plurality of arms additionally comprise at least one tape spring (543, figs. 5b-5c; [88]) configured to move between the contracted state and the extended state to displace the associated rotor radially outward from the main body.

Regarding claim 3, Baek discloses the aerial vehicle of claim 2, wherein each of the plurality of arms moves between the contracted state and the extended state by radial elongation of the arm and/or elastic deformation (figs. 1-2, the arms move radially outwards).

Regarding claim 4, Baek discloses the aerial vehicle of claim 2, wherein the plurality of arms additionally comprise at least two electrical conductors extending along at least a portion of a length of the at least one tape spring (rotors are connected to battery 250, fig. 2. As such, at least two wires are connected to the rotor from the battery (current and return). These wires in extended arm state will have at least a portion of length extending along the spring).

Regarding claim 5, Baek discloses the aerial vehicle of claim 2, wherein the at least one tape spring of each of the plurality of arms is biased towards the extended state (fig. 5A-5C; [88]; press button release spring from extended state as shown in figs. 5B and 5C).

Regarding claim 6, Baek discloses the aerial vehicle of claim 5, further comprising a lock configured to selectively restrain the plurality of arms in the contracted state (fig. 5A-5C; [88]; press button release spring from extended state as shown in figs. 5B and 5C).

Regarding claim 7, Baek discloses the aerial vehicle of claim 1, wherein each rotor is configured to transition between a collapsed state and an expanded state (fig. 2).

Regarding claim 9, Baek discloses a method of deploying an aerial vehicle, the method comprising: 
extending a plurality of arms (231, 232, fig. 2; [53]-55]) of an aerial vehicle (fig. 2) radially outward from a main body (210, fig. 2; [53]-55]) of the aerial vehicle from a contracted state to an extended state (fig. 2; [46], [53]-[57]; folding arms), wherein each arm of the plurality of arms includes a rotor (Fig. 2; [46], [56]-[57]) connected to the associated arm, and wherein moving each arm between the contracted state and the extended state moves the associated rotor radially outwards relative to the main body (figs. 1-2; [50]-[57])

Regarding claim 10, Baek discloses the method of claim 9, wherein each of the plurality of arms comprises at least one tape spring (543, figs. 5b-5c; [88]), and wherein extending the plurality of arms radially outwards includes radial elongation of the plurality of arms and/or elastic deformation of the plurality of arms (figs. 1-2, the arms move radially outwards).

Regarding claim 11, Baek discloses the method of claim 10, further comprising biasing the at least one tape spring of each arm radially outwards (figs. 1-2, the arms move radially outwards wen spring is released).

Regarding claim	12, Baek discloses the method of claim 11, further comprising locking the plurality of arms in the contracted state (folding arms within accommodation spaces, fig. 2; [54]).

Regarding claim 13, Baek discloses the method of claim 12, further comprising unlocking the plurality of arms (via button 541, fig. 5A; [86]) to permit the plurality of arms to extend from the contracted state to the extended state.

Regarding claim 14, Baek discloses the method of claim 9, wherein extending the plurality of arms of the aerial vehicle radially outward maximizes the distance between the rotor and the main body (figs. 1-2).

Regarding claim 15, Baek discloses the method of claim 9, further comprising contracting each of the plurality of arms radially inward towards the body of the aerial vehicle (figs. 1-2; [51]-[55]), and wherein moving each arm between the extended state and the contracted state moves the associated rotor radially inwards relative to the body (figs. 1-2; [51]-[55]).

Regarding claim 16, Baek discloses the method of claim 15, wherein contracting the plurality of arms of the aerial vehicle radially inwards minimizes the distance between each rotor and the main body (figs. 1-2; [51]-[55]).

Regarding claim 17, Baek discloses the method of claim 9, further comprising transitioning the rotor associated with each of the plurality of arms from a collapsed state to an expanded state (figs. 1-2; [51]-[55]).

Regarding claim 18, Baek discloses an aerial vehicle comprising: 
a main body  (210, fig. 2; [53]-55]); 
at least one tape spring (543, figs. 5b-5c; [88]) attached to and extending outward from the main body; and 
a rotor (Fig. 2; [46], [56]-[57]) connected to a distal portion of the tape spring located opposite a proximal portion of the tape spring attached to the main body, wherein the at least one tape spring is biased towards an extended state (fig. 5A-5C; [88]; press button release spring from extended state as shown in figs. 5B and 5C).

Regarding claim 19, Baek discloses the aerial vehicle of claim 18, further comprising at least two electrical conductors extending along at least a portion of a length of the at least one tape spring (rotors are connected to battery 250, fig. 2. As such, at least two wires are connected to the rotor from the battery (current and return). These wires in extended arm state will have at least a portion of length extending along the spring).

Regarding claim 20, Baek discloses the aerial vehicle of claim 18, further comprising a lock arms (540, via button 541, fig. 5A; [86]) configured to selectively restrain the at least one tape spring in a contracted state.

Regarding claim 21, Baek discloses the aerial vehicle of claim 18, wherein each rotor is configured to transition from a collapsed state to an expanded state (figs. 1-2; [51]-[55])

Regarding claim 22, Baek discloses the aerial vehicle of claim 18, wherein the at least one tape spring moves to the extended state from a contracted state by radial elongation and/or elastic deformation (Figs. 5A-5C; [88]).


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0170510 to Brock.
Regarding claim 8, Brock discloses a system comprising: 
a container (76, figs. 10-12; [62]) including an internal cavity; 
the aerial vehicle of claim 1 {Brock discloses an aerial vehicle (20, fig. 13) comprising: 
a main body (30, figs. 10-13; ([62]-[65]); a plurality of arms (fig. 13) connected to and extending radially outward from the main body (fig. 13), wherein each arm of the plurality of arms comprises: a rotor (22; fig. 13) connected to an associated arm (fig. 13), wherein each arm is configured to move between a contracted state and an extended state (fig. 13), and wherein moving each arm between the contracted state and the extended state displaces the associated rotor radially outward from the main body (fig. 13)} disposed in the internal cavity of the container with the plurality of arms in the contracted state (fig. 13), wherein the plurality of arms are configured such that removing the aerial vehicle from the interior cavity causes the plurality of arms to extend from the contracted state to the extended state (fig. 13; [62]-[65]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0176520 to Goldstein
US 2021/0078704 to Blakstad et al.
US 7,152,827 to McGeer
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746